

SECOND AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT (this “Security
Agreement”) dated December 14, 2011, amends and restates the Amended and
Restated Guarantor Security Agreement dated as of July 8, 2011, by and among
Infusion Brands, Inc. (f/k/a Omniresponse, Inc.), a Nevada corporation, Fashion
Safari, Inc., a Nevada corporation, and Vicis Capital Master Fund (“Vicis”), a
sub-trust of Vicis Capital Series Master Trust, a unit trust organized and
existing under the laws of the Cayman Islands (the “Amended Guarantor Security
Agreement”).  Each of OmniReliant Acquisition Sub, Inc., Designer Liquidator,
Inc., OmniResponse Cleaning Solutions, Inc., Dual Saw, Inc., OmniResponse Safety
Solutions, Inc., and OmniReliant Corp., which were parties to the 2010 Guarantor
Security Agreement (as defined below), had been released from its obligations
under this Security Agreement by Vicis prior to entering into the Amended
Guarantor Security Agreement by the parties thereto.  Fashion Safari, Inc. was
added as a party to the Amended Guarantor Security Agreement and, along with
Infusion Brands, Inc., shall collectively be referred to as, the “Debtor”.
 
RECITALS
 
WHEREAS, each Debtor is a wholly owned subsidiary of Infusion Brands
International, Inc., a Nevada corporation (“Issuer”).
 
WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement dated June 30, 2010, the parties entered into a Guarantor
Security Agreement of even date therewith (the “2010 Guarantor Security
Agreement”).
 
WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement dated July 8, 2011, the parties hereto entered into the
Amended Guarantor Security Agreement amending and restating the 2010 Guarantor
Security Agreement.
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Issuer (as amended or modified from time to time, the
“December Purchase Agreement”), Issuer has issued 3,500,000 shares of the
Issuer’s Series G Convertible Preferred Stock, par value $.00001 per share (such
3,500,000 shares, together with 8,000,000 shares in the aggregate of such Series
G Convertible Preferred Stock acquired by Vicis pursuant to those certain
Securities Purchase Agreements dated June 30, 2010 and July 8, 2011 by and
between Issuer and Vicis (the “Purchase Agreements”), the “Preferred Shares”),
to Vicis.
 
WHEREAS, since the date of the 2010 Guarantor Security Agreement Agreement,
Vicis has released each of OmniReliant Acquisition Sub, Designer Liquidator,
Inc. Omniresponse Cleaning Solutions, Inc., Dual Saw, Inc., OmniResponse Safety
Solutions, Inc. and OmniReliant Corp. from its obligations under the 2010
Guarantor Security Agreement and the Issuer has formed Fashion Safari, Inc., a
Nevada corporation as a wholly owned subsidiary of the Issuer.
 
WHEREAS, it is a condition precedent to Vicis’ entrance into the Purchase
Agreements and the December Purchase Agreement and acquisition of the Preferred
Shares that the Debtor execute and deliver to Vicis a security agreement in the
form hereof to secure its obligations, covenants and agreements contained in its
Second Amended and Restated Guaranty, dated of even date herewith, in favor of
Vicis (the “Guaranty”).

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, as consideration for the transactions contemplated under the December
Purchase Agreement, Vicis and Infusion Brands, Inc. (f/k/a OmniResponse, Inc.)
desire to amend and restate the Amended Guarantor Security Agreement as
described herein.
 
WHEREAS, this is the Guarantor Security Agreement referred to in the Purchase
Agreements and the December Purchase Agreement.
 
NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby agrees with Vicis as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms not defined herein shall have the meaning given to them in the
December Purchase Agreement.  Capitalized terms not otherwise defined herein and
defined in the UCC shall have, unless the context otherwise requires, the
meanings set forth in the UCC as in effect on the date hereof (except that the
term “document” shall only have the meaning set forth in the UCC for purposes of
clause (d) of the definition of Collateral), the recitals and as follows:
 
1.1           Accounts.  “Accounts” shall mean all accounts, including without
limitation all rights to payment for goods sold or services rendered that are
not evidenced by instruments or chattel paper, whether or not earned by
performance, and any associated rights thereto.
 
1.2           Collateral.  “Collateral” shall mean, subject to any limitations
or qualifications set forth in this definition or in Section 2.1 hereof, all
personal properties and assets of the Debtor, wherever located, whether tangible
or intangible, and whether now owned or hereafter acquired or arising, including
without limitation:
 
(a)           all Inventory and documents relating to Inventory;
 
(b)           all Accounts and documents relating to Accounts;
 
(c)           all equipment, fixtures and other goods, including without
limitation machinery, furniture and trade fixtures;
 
(d)           all general intangibles (including without limitation, software,
customer lists, sales records and other business records, and licenses, permits,
franchises, patents, copyrights, trademarks, and goodwill of the business in
which the trademark is used, trade names, or rights to any of the foregoing),
promissory notes, chattel paper, documents, letter-of-credit rights and
instruments;
 
(e)           all motor vehicles;

 
 

--------------------------------------------------------------------------------

 
 
(f)           (i) all deposit accounts and (ii) all cash and cash equivalents
deposited with or delivered to Vicis from time to time and pledged as additional
security for the Obligations;
 
(g)          all investment property;
 
(h)          all commercial tort claims; and
 
(i)           all additions and accessions to, all spare and repair parts,
special tools, equipment and replacements for, and all supporting obligations,
proceeds and products of, any and all of the foregoing assets described in
Sections (a) through (h), inclusive, above.
 
Notwithstanding the foregoing, “Collateral” shall not include and expressly
excludes (i) any general intangibles or other rights arising under any
contracts, instruments, licenses or other documents to the extent that the grant
of a lien or the Security Interest therein would (A) result in a breach of the
terms of, or constitute a default under, such contract, instrument, license,
agreement or other document (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407 or 9-408 of the UCC or
any successor provision of the UCC of any relevant jurisdiction or other
applicable law) or (B) give any other party to such contract, instrument,
license or other document the right to terminate its obligations thereunder
pursuant to a valid and enforceable provision (including without limitation in
connection with the operation of Section 9-406, 9-407 or 9-408 of the UCC or any
other applicable law), (ii) any personal property (including motor vehicles) in
respect of which perfection of a lien or security interest is not either (A)
governed by the UCC or (B) accomplished by appropriate evidence of the lien
being recorded in the United States Copyright Office or the United States Patent
and Trademark Office, (iii) any property subject to any pledge agreement, (iv)
any Accounts and documents relating to Accounts; or (v) any payment intangibles,
contract rights and causes of action.
 
1.3           Event of Default.  “Event of Default” shall mean an Event of
Default under either of the Purchase Agreements or an Event of Default under the
December Purchase Agreement.
 
1.4           Inventory.  “Inventory” shall mean all inventory, including
without limitation all goods held for sale, lease or demonstration or to be
furnished under contracts of service, goods leased to others, trade-ins and
repossessions, raw materials, work in process and materials used or consumed in
the Debtor’s business, including, without limitation, goods in transit,
wheresoever located, whether now owned or hereafter acquired by the Debtor, and
shall include such property the sale or other disposition of which has given
rise to Accounts and which has been returned to or repossessed or stopped in
transit by the Debtor.
 
1.5           Obligations.  “Obligations” shall mean all debts, liabilities,
obligations, covenants and agreements of the Debtor contained in the Guaranty.
 
1.6           Person.  “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.

 
 

--------------------------------------------------------------------------------

 

1.7           Security Agreement.  “Security Agreement” shall mean this Second
Amended and Restated Guarantor Security Agreement, together with the schedules
attached hereto, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.  This Security Agreement
amends and restates the Amended Guarantor Security Agreement.
 
1.8           Security Interest.  “Security Interest” shall mean the security
interest of Vicis in the Collateral granted by the Debtor pursuant to this
Security Agreement.
 
1.9           UCC.  “UCC” shall mean the Uniform Commercial Code as adopted in
the state of organization of the Debtor and in effect from time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1           The Security Interest.  To secure the full and complete payment
and performance when due (whether at stated maturity, by acceleration, or
otherwise) of each of the Obligations, the Debtor hereby grants to Vicis a
first-priority security interest in all of the Debtor’s right, title and
interest in and to the Collateral.
 
2.2           Representations and Warranties.  Each Debtor hereby represents and
warrants to Vicis that:
 
(a)           The records of the Debtor with respect to the Collateral are
presently located only at the address(es) listed on Schedule 1 attached to this
Security Agreement.
 
(b)           The Collateral is presently located only at the location(s) listed
on Schedule 1 attached to this Security Agreement.
 
(c)           The chief executive office and chief place(s) of business of the
Debtor are presently located at the address(es) listed on Schedule 1 to this
Security Agreement.
 
(d)           The Debtor is a Person duly organized as the type of entity and in
the state listed in Schedule 1 to this Security Agreement, and its exact legal
name is set forth in the definition of “Debtor” in the introductory paragraph of
this Security Agreement.  The organization identification number of the Debtor
is listed on Schedule 1 to this Security Agreement.
 
(e)           All of the Debtor’s present patents and trademarks, if any,
including those that have been registered with, or for which an application for
registration has been filed in, the United States Patent and Trademark Office
are listed on Schedule 2 attached to this Security Agreement.  All of the
Debtor’s present copyrights registered with, or for which an application for
registration has been filed in, the United States Copyright Office or any
similar office or agency of any state or any other country are listed on
Schedule 2 attached to this Security Agreement.
 
(f)           The Debtor has good title to, or valid leasehold interest in, all
of the Collateral, and there are no Liens on any of the Collateral except
Permitted Liens.

 
 

--------------------------------------------------------------------------------

 
 
2.3           Authorization to File Financing Statements.  The Debtor
hereby irrevocably authorizes Vicis at any time and from time to time to file in
any UCC jurisdiction any initial financing statements and amendments thereto
that contain any information required by part 5 of Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement or amendment,
including whether the Debtor is an organization, the type of organization and
any state or federal organization identification number issued to the
Debtor.  The Debtor agrees to furnish any such information to Vicis promptly
upon written request.
 
ARTICLE III
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, the Debtor shall:
 
3.1           Sale of Collateral.  Not sell, lease, transfer or otherwise
dispose of Collateral or any interest therein, except as provided for in the
Purchase Agreements and the December Purchase Agreement and for sales of
Inventory in the ordinary course of business.
 
3.2           Maintenance of Security Interest.
 
(a)           At the expense of the Debtor, defend the Security Interest against
any and all claims of any Person adverse to Vicis (but only to the extent the
claim of such adverse Person is subordinate or junior to the interest of Vicis)
and take such action and execute such financing statements and other documents
as Vicis may from time to time reasonably request in writing to maintain the
perfected status of the Security Interest.  The Debtor shall not further
encumber or grant a security interest in any of the Collateral except as
provided for in the Purchase Agreements and the December Purchase Agreement.
 
(b)           The Debtor further agrees to take any other commercially
reasonable action reasonably requested in writing by Vicis to ensure the
attachment, perfection and first priority of, and the ability of Vicis to
enforce its security interest in any and all of the Collateral including,
without limitation, (i) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, to the
extent, if any, that the Debtor’s signature thereon is required therefor, (ii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Vicis to enforce, its
security interest in such Collateral, (iii) taking all actions required by any
earlier versions of the UCC (to the extent applicable) or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction, and (iv) obtaining waivers from landlords where any
material portion of the tangible Collateral is located in form and substance
reasonably satisfactory to Vicis.
 
3.3           Locations.  Give Vicis at least thirty (30) days prior written
notice of the Debtor’s intention to relocate the tangible Collateral (other than
Inventory in transit) or any of the records relating to the Collateral from the
locations listed on Schedule 1 attached to this Security Agreement, in which
event Schedule 1 shall be deemed amended to include the new location.  Any
additional filings or refilings requested in writing by Vicis as a result of any
such relocation in order to maintain the Security Interest in such Collateral
shall be at the Debtor’s expense.

 
 

--------------------------------------------------------------------------------

 
 
3.4           Insurance.  Maintain insurance (including, without limitation,
commercial general liability and property insurance) with respect to the
Collateral consisting of tangible personal property in such amounts, against
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any governmental authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated.  The
Debtor will obtain lender’s loss payable endorsements on applicable insurance
policies in favor of Vicis and will provide to Vicis certificates of such
insurance or copies thereof.  The Debtor shall use commercially reasonable
efforts to cause each insurer to agree, by endorsement on the policy or policies
or certificates of insurance issued by it or by independent instrument furnished
to Vicis, that such insurer will give thirty (30) days written notice to Vicis
before such policy will be altered or canceled. No settlement of any insurance
claim shall be made without Vicis’s prior consent, which consent will not be
unreasonably withheld, conditioned or delayed.  In the event of any insured
loss, the Debtor shall promptly notify Vicis thereof in writing, and, after an
Event of Default shall have occurred and be continuing, the Debtor hereby
authorizes and directs any insurer concerned to make payment of such loss
directly to Vicis as its interest may appear. Vicis is authorized, in the name
and on behalf of the Debtor, to make proof of loss and to adjust, compromise and
collect, in such manner and amounts as it reasonably shall determine, all claims
under all policies; and the Debtor agrees to sign, on written demand of Vicis,
all receipts, vouchers, releases and other instruments which may be necessary in
aid of this authorization.  After an Event of Default shall have occurred and be
continuing, the proceeds of any insurance from loss, theft, or damage to the
Collateral shall be held in a segregated account established by Vicis and
disbursed and applied at the discretion of Vicis, either in reduction of the
Obligations or applied toward the repair, restoration or replacement of the
Collateral.
 
3.5           Name; Legal Status.  (a) Without providing at least 30 days prior
written notice to Vicis, the Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if the Debtor does not
have an organizational identification number and later obtains one, the Debtor
shall forthwith notify Vicis of such organizational identification number, and
(c) the Debtor will not change its type of organization or jurisdiction of
organization.
 
ARTICLE IV
RIGHTS AND REMEDIES
 
4.1           Right to Cure.  In case of failure by a Debtor after receipt of
written notice from Vicis to procure or maintain insurance, or to pay any fees,
assessments, charges or taxes (subject to the Debtor’s right to contest in good
faith, such assessments, charges or taxes) arising with respect to the
Collateral, Vicis shall have the right, but shall not be obligated, to effect
such insurance or pay such fees, assessments, charges or taxes, as the case may
be, and, in that event, the cost thereof shall be payable by the Debtor to Vicis
immediately upon demand, together with interest at an annual rate of 10% from
the date of disbursement by Vicis to the date of payment by the Debtor.  If
Vicis effects any insurance on behalf of the Debtor, the Debtor thereafter may
cancel such insurance so effected after providing Vicis with evidence that the
Debtor has obtained insurance as required by this Security Agreement.

 
 

--------------------------------------------------------------------------------

 
 
4.2           Rights of Parties.  Upon the occurrence and during the continuance
of an Event of Default, in addition to all the rights and remedies provided in
the Transaction Documents or in Article 9 of the UCC and any other applicable
law, Vicis may (but is under no obligation so to do):
 
(a)           require the Debtor to assemble the Collateral at a place
designated by Vicis, which is reasonably convenient to the parties; and
 
(b)           take physical possession of Inventory and other tangible
Collateral and of the Debtor’s records pertaining to all Collateral that are
necessary to properly administer and control the Collateral or the handling and
collection of Collateral, and sell, lease or otherwise dispose of the Collateral
in a commercially reasonable manner in whole or in part, at public or private
sale, on or off the premises of the Debtor; and
 
(c)           collect any and all money due or to become due and enforce in the
Debtor’s name all rights with respect to the Collateral; and
 
(d)           settle, adjust or compromise any dispute with respect to any
Account; and
 
(e)           receive and open mail addressed to the Debtor; and
 
(f)           on behalf of the Debtor, indorse checks, notes, drafts, money
orders, instruments or other evidences of payment.
 
4.3           Power of Attorney.  Upon the occurrence and during the continuance
of an Event of Default with respect to a Debtor, the Debtor does hereby
constitute and appoint Vicis as the Debtor’s true and lawful attorney with full
power of substitution for the Debtor in the Debtor’s name, place and stead for
the purposes of performing any obligation of the Debtor under this Security
Agreement and taking any action and executing any instrument which Vicis may
deem necessary or advisable to perform any obligation of the Debtor under this
Security Agreement, which appointment is irrevocable and coupled with an
interest, and shall not terminate until the Obligations are paid in full.
 
4.4           Right to Collect Accounts.  Upon the occurrence and during the
continuance of an Event of Default, and without limiting Debtor’s obligations
under the Transaction Documents:  (a) the Debtor authorizes Vicis to notify any
and all debtors on the Accounts to make payment directly to Vicis (or to such
place as Vicis may direct); (b) the Debtor agrees, on written notice from Vicis,
to deliver to Vicis promptly after receipt thereof, in the form in which
received (together with all necessary endorsements), all payments received by
the Debtor on account of any Account; and (c) Vicis may, at its option, apply
all such payments against the Obligations or remit all or part of such payments
to the Debtor.

 
 

--------------------------------------------------------------------------------

 

4.5           Reasonable Notice.  Written notice, when required by law, sent to
a Debtor, care of the Issuer, in accordance with the provisions of Section 5.4
of the December Purchase Agreement and given at least ten (10) calendar days
(counting the day of sending) before the date of a proposed disposition of the
Collateral shall be reasonable notice.
 
4.6           Limitation on Duties Regarding Collateral.  The sole duty of Vicis
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as Vicis deals with similar property for
its own account.  Neither Vicis nor its investment adviser, nor any of their
respective members, directors, officers, employees or agents, shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of a Debtor or otherwise.
 
4.7           Lock Box; Collateral Account.  This Section 4.7 shall be effective
only upon the occurrence and during the continuance of an Event of Default.  If
Vicis so requests in writing, a Debtor will direct each of its debtors on the
Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of Vicis.  The Debtor
hereby authorizes and directs Vicis to deposit into a special collateral account
to be established and maintained by Vicis all checks, drafts and cash payments
received in said lock box.  All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied.  At its option, Vicis may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application set forth in Section 4.8, or permit
the Debtor to withdraw all or any part of the balance on deposit in said
collateral account.  If a collateral account is so established, the Debtor
agrees that it will promptly deliver to Vicis, for deposit into said collateral
account, all payments on Accounts and chattel paper received by it.  All such
payments shall be delivered to Vicis in the form received (except for the
Debtor’s indorsement where necessary).  Until so deposited, all payments on
Accounts and chattel paper received by the Debtor shall be held in trust by
Debtor for and as the property of Vicis and shall not be commingled with any
funds or property of Debtor.
 
4.8           Application of Proceeds.  Vicis shall apply the proceeds resulting
from any sale or disposition of the Collateral in the following order:
 
(a)           to the reasonable costs of any sale or other disposition;
 
(b)           to the reasonable expenses incurred by Vicis in connection with
any sale or other disposition, including attorneys’ fees;
 
(c)           to the payment of the Obligations then due and owing in any order
selected by Vicis in a commercially reasonable manner; and
 
(d)           to Debtor.
 
4.9           Other Remedies.  No remedy herein conferred upon Vicis is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise.  No failure or delay on the part of
Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS
 
5.1           Expenses and Attorneys’ Fees.  Debtor shall pay all fees and
expenses incurred by Vicis, including the reasonable fees of counsel, in
connection with the protection, administration and enforcement of the rights of
Vicis under this Security Agreement or with respect to the Collateral, including
without limitation the protection and enforcement of such rights in any
bankruptcy.
 
5.2           Setoff.  The Debtor agrees that, upon the occurrence and during
the continuance of an Event of Default, Vicis shall have all rights of setoff
and bankers’ lien provided by applicable law.
 
5.3           Assignability; Successors.  No Debtor’s rights and liabilities
under this Security Agreement are assignable or delegable, in whole or in part,
without the prior written consent of Vicis.  The provisions of this Security
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.
 
5.4           Survival.  All agreements, representations and warranties made in
this Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5           Governing Law.  This Security Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
applicable to contracts made and wholly performed within such state.
 
5.6           Execution; Headings.  This Security Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.  The article and section headings in
this Security Agreement are inserted for convenience of reference only and shall
not constitute a part hereof.
 
5.7           Notices.  All communications or notices required or permitted by
this Security Agreement shall be given to Debtor (to be delivered care of
Issuer) in accordance with Section 5.4 of the December Purchase Agreement.
 
5.8           Amendment.  No amendment of this Security Agreement shall be
effective unless in writing and signed by the Debtor and Vicis.

 
 

--------------------------------------------------------------------------------

 

5.9          Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
5.10        WAIVER OF RIGHT TO JURY TRIAL.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE
UNDER THIS SECURITY AGREEMENT.
 
5.11        SUBMISSION TO JURISDICTION.
 
(a)           EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED THE STATE OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT.  EACH OF THE
PARTIES TO THIS SECURITY AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


(b)           EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY CONSENTS TO
SERVICE OF PROCESS BY NOTICE IN THE MANNER SPECIFIED IN SECTION 5.4 OF THE
DECEMBER PURCHASE AGREEMENT AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE
OF PROCESS IN SUCH MANNER.  THE DEBTOR AGREES THAT SERVICE OF PROCESS MAY BE
DELIVERED CARE OF ISSUER.


5.12        Effect of Amendment and Restatement.  This Security Agreement amends
and restates the Amended Guarantor Security Agreement and shall not be construed
to be a substitution or novation of the Amended Guarantor Security Agreement.


(signature page follows)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amended and Restated Guarantor Security
Agreement has been executed as of the day and year first above written.
 

 
Infusion Brands, Inc.
     
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President
       
Fashion Safari, Inc.
       
By:
     
Name:  Robert DeCecco
   
Title:    President
       
VICIS CAPITAL MASTER FUND
 
By: Vicis Capital, LLC, its investment advisor
       
By:
   
Name:
 
Title:



Signature Page to Second Amended and Restated Guarantor Security Agreement
 
 

--------------------------------------------------------------------------------

 